BENSON, J. —
1, 2. The first contention presented by appellants is that no preliminary survey was made of the proposed highway as required by statute. This objection is based upon the fact* that the record is silent upon the subject. There is no statute requiring a record of such preliminary survey and in the absence of evidence the presumption that official duty has been regularly performed, must prevail.
3. It is next urged that no sufficient field-notes, plats or profiles were filed as required by law. The record shows affirmatively the filing of field-notes, plats and profiles, and the question of their sufficiency cannot be investigated in a proceeding of this nature: Garnsey v. County Court, 33 Or. 201 (54 Pac. 539, 1089).
*1304. The third point raised by appellants is that the County Court, having rejected the first report of the board of viewers, and without making an order discharging them, reappointed the same parties, making a new order for viewing, surveying, etc. This at most, could be no more than a mere irregularity, and not substantial error.
5, 6. Finally it is urged that the County Court exceeded its jurisdiction in approving the report of the viewers upon the question of damages. The report of the viewers upon this subject follows the language of the statute then governing the matter, Section 6290, L. O. L., and the record is silent as to the manner in which they arrived at the result. Counsel for petitioners asserts that they did not make any allowance for the land actually taken, but we are unable to find anything in the record upon which to base an inference as to the details considered by the viewers in determining the amount of damage.
We find no error in the record, and the judgment is affirmed. Affirmed.
Bean, Harris and Moore, JJ., concur.